DETAILED ACTION
Status
This communication is in response to the application filed on 4 December 2019. Claims 1-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 December 2019 was filed after the mailing date of the application on 4 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1-7 recite a/the “control unit”, and claim 1 in particular recites “an information processing apparatus, comprising a control unit configured to execute:” functions of acquiring a congestion degree and determining a display position. However, there is no indication in the specification regarding whether a “unit” such as a “control unit” is hardware, software, a combination of hardware and software, or some other “unit”. Further, there are more than a few distinct “control unit[s]” 
Therefore, it is indefinite which “control unit” from the description is being claimed, and what the control unit being claimed is required to be – i.e., does it need to also control the vehicle engine and operations, or position (or position identification), or display, or what else if anything. For example, apparently the position control unit described at Applicant ¶¶ 0068-0069 “performs an advertisement display position control process”, but the “display control unit 25 performs display control of the display 206” at Applicant ¶ 0080.
Where Applicant ¶ 0073 indicates “functional components of the center server 1 or some of the processes thereof” and “processes executed in the center server 1 can also be executed by hardware, the processes can also be executed by software”, the claims recite “acquiring a congestion degree” and “determining a display position” that is apparently most likely functions of the “position control unit”, but may also be the central server since “a center server 1 that controls a display 
For purposes of examination, the Examiner is interpreting this as any software or hardware that performs the functions claimed. If Applicant is intending to be claiming the center server of the description, the Examiner suggests amending to “an information processing apparatus, comprising a server with a hardware control unit configured to 
Claims 2-7 depend from claim1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-7 are also indefinite.

Claim 8 is rejected on the same basis as claim 1 above since merely also indicating a vehicle with another control unit for the display on the vehicle.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (U.S. Patent Application Publication No. 2008/0030300, hereinafter Naito) in view of Yasui et al. (U.S. Patent Application Publication No. 2020/0104881, hereinafter Yasui).

Claim 1: Naito discloses an information processing apparatus, comprising a control unit configured to execute:
acquiring a congestion degree of persons present … including a display device disposed facing outside (see Naito at least, e.g., ¶¶ 0217, “displays the general 
determining a display position of advertisement information on the display device in accordance with the congestion degree (0217, 0219).
Naito, however, does not appear to explicitly disclose the display as being around a vehicle including a display device disposed facing outside. Where Naito indicates the display as being at a station or terminal for vehicles (Naito at 0139), and/or that the information may be for reserving space at, e.g., vehicles such as airplanes or ships (Naito at 0257), Yasui teaches “a vehicle … [where the] vehicle 200 includes, for example, an outside monitoring unit 210, … a display controller 270, an outside display 272,” (Yasui at 0058), “The outside monitoring unit 210 includes, for example, a camera, a radar, a light detection ranging (LIDAR) device, an object recognition device which performs sensor fusion processing on the basis of outputs of these components, and the like. The outside monitoring unit 210 estimates types of objects (particularly, vehicles, pedestrians and bicycles) around the vehicle 200 and outputs the estimated types” (Yasui at 0059), and “When an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement display of Naito with the vehicular displays of Yasui in order to display on the outside of a vehicle so as to reflect driver or company business interests and drive revenue.
The rationale for combining in this manner is that displaying on the outside of a vehicle is applying a known technique to a known device, method, or product ready 

Claim 2: Naito in view of Yasui discloses the information processing apparatus according to claim 1, wherein when the congestion degree is equal to or greater than a first threshold, the control unit is configured to determine a display region of the advertisement information to be an upper region on a display screen of the display device (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213” – the threshold for Naito being, apparently, one person). 

Claim 3: Naito in view of Yasui discloses the information processing apparatus according to claim 2, wherein when determining the display region of the advertisement information to be the upper region on the display screen, the control unit is configured to determine reduced display of the advertisement information such that the advertisement information is all fit in the upper region on the display 

Claim 4: Naito in view of Yasui discloses the information processing apparatus according to claim 2, wherein when determining the display region of the advertisement information to be the upper region on the display screen, the control unit is configured to determine to display part of the advertisement information on the upper region on the display screen (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement 

Claim 5: Naito in view of Yasui discloses the information processing apparatus according to claim 2, wherein when the congestion degree is less than a second threshold that is equal to or less than the first threshold, the control unit is configured to determine the display region of the advertisement information to be an entire region of the display screen (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213” – the threshold for Naito being, apparently, one person). 

Claim 6: Naito in view of Yasui discloses the information processing apparatus according to claim 1, wherein when the congestion degree is equal to or greater than the first threshold, the control unit is configured to determine to pull up the display device to a prescribed height (Naito at 0217, “the displaying unit 11 is divided into two display areas 213, and 214 at the position of height h substantially equal to the 

Claim 7: Naito in view of Yasui discloses the information processing apparatus according to claim 1, wherein the control unit is configured to acquire the congestion degree from an image imaged with an imaging device included in the vehicle, the imaging device being disposed facing outside (Yasui at 0058-0060, as combined above and using the rationale for combining as at the combination above.

Claims 8 and 9 are rejected on the same basis as claim 1 above since Naito in view of Yasui discloses an information processing system, comprising: a vehicle including a display device disposed facing outside, and a first control unit configured to execute control so as to display advertisement information on the display device; and perform activities as at claim 1 (for claim 8 – see Yasui at least at 0058-0060, 0100-0102, 0111-0113), and a method for performing the operations as recited at claim 1 (for claim 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Dickey, Megan Rose, What it’s like using the Owl car security camera, downloaded from https://techcrunch.com/2018/03/18/what-its-like-using-the-owl-car-security-camera/ on 17 November 2021, dated 18 March 2018, discussing cameras monitoring the outside environment surrounding a car.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622